Citation Nr: 1002100	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the VA Regional Office (RO) in Togus, Maine, which found the 
Veteran incompetent to handle disbursement of VA funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for chronic undifferentiated 
type schizophrenia, and has been evaluated as 100 percent 
disabled since 1983.  He has been judged incompetent for VA 
benefit purposes since September 2006, and the record shows 
prior periods of incompetency.  

In February 2005, the Veteran was hospitalized from symptoms 
of schizophrenia.  The record clearly shows that during that 
time, the Veteran was being taken advantage of financially, 
and he was losing his money to dishonest people.  The 
Veteran's psychiatrist appealed to VA to request that the 
appellant be appointed a fiduciary to handle his finances.  
He was judged incompetent in August 2005.  At a VA 
examination in September 2005, however, the Veteran was found 
to be competent by the VA examiner, and his competency was 
thereafter restored.  

In February 2006, the Veteran was again hospitalized for 
symptoms of schizophrenia.  The same psychiatrist again 
appealed to VA to request the appointment of a fiduciary, 
noting that she had requested one in the past and believing 
that her request was previously ignored.  In her letter, she 
simply re-copied her February 2005 letter.  It is unclear 
whether the 2006 letter represented the Veteran's current 
state of competency in 2010.  Significantly, the Veteran has 
not had an examination since September 2005, and a new 
examination is required to determine whether the appellant 
remains incompetent.

The record also suggests that the Veteran may have requested 
a hearing in his Form 9.  The Veteran submitted a statement 
in lieu of a Form 9 noting that he "should have received 
[his] hearing" before VA found him incompetent.  See also 
October 2006 Notice of Disagreement.  The representative 
states in his cover page to the Form 9 that the appellant did 
not wish to have a Board hearing.  It is unclear, however, 
whether desires a hearing with a Decision Review Officer.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether the 
Veteran is requesting a hearing with a 
Decision Review Officer.  If so, a hearing 
should be scheduled.

2.  The RO should then schedule the 
Veteran for a social and industrial survey 
in order to identify the degree of 
impairment he may have handling finances.  
The examiner should also interview the 
fiduciary regarding the Veteran's 
competency to handle funds.

3.  Thereafter, the RO should schedule the 
Veteran for an examination with a 
psychologist and a psychiatrist to 
determine the Veteran's current 
competency.  The claims folder and the 
social industrial survey are to be 
provided to the psychologist and 
psychiatrist for review.  After a thorough 
examination and review of the record, the 
psychologist and psychiatrist should 
determine whether or not the Veteran is 
competent for VA benefits purposes.  A 
complete rationale for any opinion offered 
must be provided.  If the examiners cannot 
provide an opinion without resorting to 
speculation, then they must so state, and 
explain why speculation is required.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of the 
psychiatrist and psychologist.  If the 
requested opinion is not complete as to 
the question stated above, the RO should 
seek corrective action.  38 C.F.R. § 4.2 
(2009).

5.  The RO is to advise the Veteran that 
it is his responsibility to report for an 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claim of whether the Veteran is 
competent for VA benefits purposes.  If 
the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


